Citation Nr: 0029434	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for skin disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from March 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased rating evaluation for the 
appellant's post-traumatic stress disorder from 10 to 50 
percent, and determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a skin disorder had not been presented. 

The appellant, in conjunction with his substantive appeal, 
requested a hearing before a traveling Member of the Board.  
The record discloses that a hearing was scheduled, and that 
notice of the same was forwarded to the appellant in May 
2000.  In that correspondence, the appellant was advised of 
the proposal that his scheduled hearing be conducted via 
videoconference.  The appellant executed the hearing 
confirmation form in June 2000, indicating his intent to 
appear for the scheduled hearing and his acceptance of the 
videoconference hearing.  A notation in the claims folder 
indicated that the appellant failed to report for the 
scheduled June 2000 hearing.  However, the record reflects 
that the appellant's service representative appeared and 
presented arguments in support of the appellant's appeal. 

In conjunction with the June 2000 presentation by the 
appellant's service representative, the issue of entitlement 
to a total rating based upon individual unemployability due 
to service-connected disability was raised.  This issue has 
not been developed for appellate review, and is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post-traumatic stress disorder is 
productive total occupational and social impairment. 

3.  The appellant's claim for service connection for a skin 
disorder due to Agent Orange exposure was finally denied in a 
June 1996 rating decision.

4.  Evidence added to the record since the unappealed June 
1996 decision does not bear directly and substantially upon 
the subject matter now under consideration and, when 
considered alone or together with all of the evidence, both 
old and new, has no significant effect upon the facts 
previously considered. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 

2.  Evidence received since the unappealed June 1996 denial 
of service connection for a skin disorder is not new and 
material; the decision is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for post-traumatic 
stress disorder

VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant is of record and the duty to 
assist has been met.  Public Law No. 106-398.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2. 

Service connection for post-traumatic stress disorder was 
established by rating decision dated in February 1985.  
Evidence reviewed in connection with this rating 
determination included service records, and VA medical 
examination report.  

Service records reflect that the appellant served in the 
Republic of Vietnam, and that he received military awards and 
decorations, appropriate to his branch of service, indicative 
of combat with enemy forces.  The appellant is in receipt of 
the Combat Infantryman Badge.

A VA neuropsychiatric examination was conducted in September 
1984.  In an addendum, dated in January 1985, the diagnosis 
was post-traumatic stress syndrome.

By rating action dated in February 1985, service connection 
was granted for post-traumatic stress disorder and a 10 
percent rating evaluation was assigned for this disability 
under Diagnostic Code 9411.  The 10 percent rating remained 
in effect until the current claim.

In November 1997, the appellant filed a claim for a higher 
rating evaluation for his service-connected PTSD condition.  
During a December 1997 VA clinical visit, the appellant 
reported that he had returned to alcohol and marijuana use to 
cope with his symptoms.  The appellant attributed this 
relapse to the Olympic bombing incident. 

Subsequently received was a September 1992 lay statement from 
a law enforcement friend of the appellant.  In general, the 
statement was made in support of the appellant's application 
for a pistol permit, and details an incident investigated by 
the sergeant during which the appellant discharged a weapon, 
with shots being fired into the ceiling, in his residence.  
It was noted that criminal charges were not filed in 
conjunction with this matter.  It was his assessment that the 
appellant acted out of frustration when he discharged his 
gun, in an attempt to remove unwanted roommates from the 
residence.  He noted that he had known the appellant for four 
years, having met him through the Vietnam Veterans 
Association.  The police report of this incident noted that 
several weapons were retrieved from the appellant's 
residence.

A December 1997 lay statement from the appellant's girlfriend 
was received.  She indicated that she had been living with 
the appellant for the past 11/2 years, and that during that 
time, he displayed irrational behavior.  She described the 
appellant as a "Jekyll and Hyde" personality, and indicated 
that it required "infinite patience" to  cope with the 
appellant's episodes of volatile behavior.  She indicated 
that the appellant did not sleep at night, and would take 
prescription medication to stay awake at night.  She noted 
that since the bombing at Olympic Park, the appellant had 
only worked occasionally, although he reportedly has had 
"constant work lined up" as a stagehand.  She also reported 
that the appellant carried a pistol around with him, and 
exhibited paranoid behavior. 

During a February 1998 VA examination, the appellant reported 
subjective complaints of self-imposed social isolation, 
severe sleep disturbance, frequent vivid nightmares about 
Vietnam, constant thoughts of Vietnam, hypervigilance, 
excessive irritability, and emotional numbness.  The 
appellant noted that he felt that he must wear a gun whenever 
he is out in his own yard.  The appellant reported that since 
his release from service, he drifted from one place to 
another, experienced large shifts in mood, and periods of 
excessive energy.  

He also reported feelings of excessive guilt about being 
alive.  It was noted that the appellant had been seen in the 
mental health clinic at the VA medical facility in 1996, but 
that his clinic visits were irregular due to the appellant's 
fear of coming to the hospital.  It was noted that during a 
clinical assessment in December 1997, the appellant reported 
subjective complaints of numerous suicidal thoughts, with an 
admission of engaging in Russian roulette.  The appellant 
reported that he had been sober for over three years, with a 
very short relapse.  The examiner noted that the appellant 
admitted to occasional use of marijuana.  With regard to his 
employment history, the appellant recounted that he had 
worked as a stagehand, and had been working in that capacity 
in the vicinity of the bombing at the 1996 Olympic games in 
Atlanta, Georgia.  He recalled that the detonation of the 
bomb caused him to be knocked down, and that he attempted to 
assist others who were injured.  This incident reportedly 
caused him to have severe flashbacks that he was back in 
Vietnam.  The appellant stated that he has not been the same 
since this incident.  He reported that he continues to get 
very startled with noises and smells.  The appellant reported 
that he had not been able to do much work since approximately 
one year earlier.  The appellant reported one previous 
marriage, with no children resulting therefrom.  He also 
reported that he had no previous arrests or pending criminal 
charges.

On mental status examination, the appellant was observed to 
be neatly dressed, and very eager to talk, described as 
almost pressured speech when talking about Vietnam.  The 
appellant indicated that he sometimes wakes up and writes 
pages regarding his Vietnam experiences, upon which he plans 
to write a book.  Evaluation showed the appellant's affect to 
be full and appropriate.  His mood was very depressed and 
anxious.  The appellant admitted flashbacks about the war, as 
well as occasional suicidal ruminations.  There was no 
evidence of psychomotor retardation.  His thinking was 
coherent and fairly tight in associations, although the 
appellant was noted to be very guarded, suspicious, 
hypervigilant, with some paranoid thoughts.  The examiner 
indicated that there was no clear evidence of delusions.  The 
appellant was noted to demonstrate some insight into his own 
problems.  His concentration was noted to be impaired.  The 
examiner noted that when talking, the appellant goes from one 
subject to another, and would thereafter apologize and 
correct himself to the original question.  There was no 
evidence of flight of ideas, or grandiose delusion detected.  
The diagnostic impression was PTSD, severe and chronic (Axis 
I).  In her assessment, the examiner indicated that 

[t]his is a man who was confronted with death 
and serious injury, whose response involved 
intense fear and helplessness, with recurrent 
and intrusive distressing recollections of 
the event, recurrent distressing dreams of 
the event, markedly diminished interest in 
participation in significant activities, 
feelings of detachment or estrangement from 
others, restrictive range of affect, 
inability to show affection, sense of a fore-
shortened future, difficulty in falling or 
staying asleep, irritability and outbursts of 
anger, difficulty concentrating, 
hypervigilance, and exaggerated startle 
response.  

It was noted that the appellant had a history of alcohol 
abuse, in full remission.  With regard to the appellant's 
stressors, it was noted that he demonstrated severe problems 
related to the social environment and occupational problems.  
It was further noted that the appellant's PTSD symptoms had 
been intensified by the bombing at the Olympic games.  The 
appellant was assessed with a Global 
Assessment of Functioning score of 41, indicative of serious 
symptoms, to include suicidal ideations, severe depressed 
moods, insomnia, with serious impairment in social and 
occupational functioning.  It was noted that the appellant 
had been unable to maintain employment, and had no friends.

The appellant received intermittent treatment at VA 
facilities during 1998 and 1999 for various problems, 
including post-traumatic stress disorder.  

In July 1998, the RO granted an increased rating evaluation 
for the service-connected PTSD condition from 10 percent to 
50 percent under Diagnostic Code 9411.  This rating 
evaluation has remained in effect since that time. 

During a November 1998 hearing at the RO, the appellant 
offered testimonial evidence concerning the severity of his 
PTSD condition.  Regarding this condition, the appellant 
stated that he experiences nightmares whenever he sleeps.  He 
reported that he will go without sleep for three to four 
days, because of his need to be aware of what's going on 
around him.  He utilizes prescribed medication to sleep, but 
states that he receives no benefit from its use and continues 
to experience sleep difficulties.  He noted that he is unable 
to share a bed with his girlfriend, with whom he resides, 
because he attacks her in his sleep.  The appellant indicated 
that he must sit with his back against the wall or preferably 
in a corner, and noted that he will often walk the perimeter 
of his home with his shotgun.  The appellant reported that 
his PTSD condition is also manifested by symptoms of constant 
flashbacks, and mistrust of others.  He reported that he has 
three friends, all of whom are Vietnam veterans.  He also has 
a dog.  He does not go out socially.  The appellant indicated 
that he had three friends who committed suicide.  He reported 
feelings of guilt that he survived and many other veterans 
did not.  The appellant recounted a history of several jobs 
since his release from service, primarily performing physical 
labor in the construction field.  He indicated that he last 
worked in June, and noted that he left his job because of an 
injury to his arm.

Received into evidence was a statement from the appellant's 
girlfriend, which indicated that the appellant continued to 
be reclusive, and seldom left the home and property.  It was 
noted that the appellant's social contacts were limited to a 
few friends, who were also Vietnam veterans.  It was also 
noted that the appellant was being seen at the VA medical 
facility.  She indicated that the appellant's  sleeplessness 
was not relieved with use of medication.  

Clinical records, dated from December 1997 to February 1999, 
were received as well.  These treatment reports included more 
recent reports of clinical visits and counseling sessions in 
the mental health clinic, and reference a diagnostic 
impression of severe, chronic PTSD.  During a December 1998 
evaluation, the appellant complained of recurrent nightmares, 
night sweats, flashbacks, isolation, feelings of 
estrangement, mistrust, and difficulty dealing with crowds.  
He reported that he had only four close friends, and that he 
maintained telephone contact with his family on holidays.  
The clinical report referenced continued complaints of 
difficulty sleeping, noting that the appellant experienced 
his best sleep between the hours of five and seven o'clock in 
the morning.  It was noted that the appellant was unable to 
get to work on time because he is tired.  The appellant 
reported that he was employed as a lighting technician for 
the Olympic games when a bomb exploded.  Examination showed 
no current psychotic symptomatology.  

When evaluated at a VA facility in January 1999, the 
appellant complained of difficulty sleeping at night due to 
flashbacks.  In conjunction with this evaluation, the 
appellant reported that he had not worked in seven months due 
to an arm injury.  He also reported no drug use, with his 
last use approximately one year earlier.  The appellant 
presented casually attired.  The examiner noted that the 
appellant was cooperative, clear, and coherent.  He was fully 
oriented with recent and remote memory grossly intact.  The 
appellant maintained good eye contact.  His mood was anxious.  
He exhibited tight associations requiring some structure 
during the interview.  The appellant denied suicidal or 
homicidal ideation.  He also denied hallucinations or ideas 
of reference.  The clinical assessment was PTSD, by history.
A February 1999 clinical notation indicated that the 
appellant reported that he had traveled to Miami with friends 
to attend a sporting event.  He indicated that he felt 
isolated, because he realized that he no longer enjoyed the 
same activities as his friends.

Clinical records reflect that the appellant was evaluated in 
March 1999, at which time, he reported subjective complaints 
of difficulty sleeping, anxiety, hyperarousability at night, 
and persistent intermittent combat related nightmares.  On 
evaluation, the appellant was alert and oriented.  He was 
cooperative on examination.  His speech was mildly pressured 
at times.  The appellant's affect was calmer with mildly 
constricted range.  His mood was calmer.  The appellant was 
noted to be less depressed.  His thought process was logical 
and linear with tight associations.  The appellant exhibited 
some paranoid thought content, without systematized 
delusions.  He denied suicidal and homicidal ideation.  He 
denied perceptual disturbances.  His judgment and insight 
were evaluated as fair.  The diagnostic impression was 
chronic PTSD, depressive disorder - not otherwise specified, 
alcohol abuse in sustained partial remission, and cannabis 
abuse in sustained full remission (Axis I).  An assessment of 
personality disorder not otherwise specified, with mixed 
narcissistic/histrionic traits (Axis II) was indicated as 
well.  The appellant's stressor was identified as some 
ongoing conflict with his girlfriend.  A GAF score of 55 was 
noted.  When seen in May 1999, the appellant reported that he 
experienced continued difficulties sleeping, flashbacks, and 
nightmares.  On evaluation, his mood was euthymic.  He denied 
suicidal and homicidal ideation.  During evaluation in June 
1999, the appellant complained that he was not doing well.  
He reported feeling anxious and agitated, and experienced 
increased nightmares, and flashbacks.  The appellant admitted 
to intermittent homicidal and suicidal ideas, without 
intention or plan. 

A January 2000 medical statement from a VA staff psychiatrist 
indicated that the appellant had been under treatment for two 
years for chronic and severe PTSD.  It was the physician's 
impression that the appellant's PTSD was causing problems for 
him in maintaining employment and with personal 
relationships.  It was noted that the appellant was unable to 
work as a result of the PTSD disorder.

In conjunction with the appellant's claim, the service 
representative presented additional argument in June 2000.  
It was noted that the appellant was no longer involved with 
his girlfriend, but continued to rent a room from her.  It 
was noted that the appellant remains in his room within the 
house, with little contact, and that his living space has 
been transformed into a military bunker. 

Received into evidence at that time was a June 2000 statement 
from the VA staff psychiatrist, which noted that the 
appellant had been under his care for three years for chronic 
severe PTSD.  It was noted that the appellant's condition 
rendered him unable to work, and caused him problems in 
maintaining employment and personal relationships.  It was 
further noted that the appellant's condition was manifested 
by symptoms of flashbacks, nightmares, avoidance, depression, 
mood instability, anger control problems, disorganization in 
thought process, and frequent suicidal and homicidal ideas.


Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has assigned a 50 percent rating for the post-
traumatic stress disorder in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities 38 C.F.R. 
Part 4, Diagnostic Code 9411 (effective on November 7, 1996). 

Under Diagnostic Code 9411 a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

In this regard, the most recent VA examination in 1998, 
showed that the appellant continued to complain of difficulty 
sleeping, isolation, nightmares, flashbacks, intrusive 
thoughts about Vietnam, irritability, emotional numbness, and 
occasional suicidal thoughts.  Examination was significant 
for findings of pressured speech. His mood was depressed and 
anxious.  His thinking was coherent with tight associations, 
although guarded, suspicious, with paranoid thoughts.  The 
examiner indicated that the appellant demonstrated insight 
into his problems.  The appellant was evaluated with chronic 
severe PTSD, and assessed with severe social and occupational 
problems.  A GAF score of 41 was indicated, and noted to be 
indicative of severe symptoms.  

Additionally, he has continued to receive treatment at a VA 
outpatient clinic for his post-traumatic stress disorder.  A 
VA staff psychiatrist in letters dated in January and June 
2000 indicated that he had been treating the appellant for 
several years and had problems maintaining both employment 
and interpersonal relationships.  He was unable to work due 
to his post-traumatic stress disorder.  His symptoms were 
flashbacks, nightmares, avoidance, depression, mood 
instability, problems controlling his anger, disorganization 
in his thought process, and frequent suicidal and homicidal 
intent.  

Based on this evidence it is the Board's judgment that the 
post-traumatic stress disorder results in total occupational 
and social impairment.  Accordingly, a 100 percent rating is 
warranted.


II.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a skin condition 
due to Agent Orange exposure.

The evidence of record at the time of the June 1996 decision 
by the RO is briefly summarized.  The service medical records 
show that on entrance examination, conducted in March 1965, 
the appellant was evaluated to be without any disqualifying 
disability.  Service medical records are negative for any 
complaints or treatment for a skin disorder.  On separation 
examination in June 1968, the appellant was evaluated to be 
without defect or abnormality.  

During VA general medical examination in September 1984, the 
appellant was evaluated with some flaking of the skin of the 
feet and the palmer surface of the hands, which the examiner 
opined to be due to athlete's foot.  It was noted that the 
appellant attributed his skin condition to exposure to Agent 
Orange.  The medical report indicated that the appellant 
reported a history of two direct exposures to Agent Orange 
while in service.  He recalled that he developed a rash on 
exposed areas of his body, accompanied by a slight stinging 
effect.  The rash reportedly lasted for a few days, and then 
resolved.  He indicated that a rash thereafter developed on 
his feet and inguinal area within one to two weeks after his 
exposure, and that this rash has persisted since that time, 
with episodic peeling.  At the time of examination, the 
appellant reported subjective complaints of an itching 
sensation everywhere most of the time, and numbness and 
tingling sensation in his toes.  On physical examination, the 
examiner noted that he observed some peeling of the feet and 
hands, with no indication of rash in the inguinal area.  The 
appellant reported that a tingling sensation in his feet and 
hands would begin when his skin started to peel.  The 
diagnostic impression included findings of history of 
numbness and tingling of the feet and hands, etiology 
undetermined, and tinea corporis of the feet and hands. 

A September 1984 environmental health report indicated that 
the appellant claimed a numbness of the feet and hands 
secondary to Agent Orange exposure.  The examiner indicated 
that this symptomatology represented subjective complaints.  
It was noted that there was no medical indication that such 
symptomatology was related to Agent Orange exposure.  With 
respect to the appellant's complaints of scaling of the feet 
and hands due to Agent Orange exposure, the examiner 
indicated that examination showed this symptomatology to be a 
chronic fungus infection, noted as athlete's foot.

On dermatological consultation examination, conducted in 
November 1984, the appellant reported a long history of scaly 
itchy feet, since the 1960s.  Physical examination showed the 
feet to be scaly, and toe webs with thick crusts.  The 
appellant was also noted to have mild dandruff of the scalp.  
An assessment of seborrhic dermatitis, and chronic tinea 
pedis were noted. 

By rating action dated in February 1985, the RO denied 
service connection for tinea corporis or any condition 
secondary to Agent Orange exposure.  The basis for this 
determination was the RO's finding that the evidence did not 
establish a nexus between the claimed skin disorder and 
service or Agent Orange exposure.  The appellant did not 
perfect an appeal.  Thus, the February 1985 decision is 
final.  38 U.S.C.A. § 7105(c).

In October 1995 the veteran filed a claim for service 
connection for a skin condition of the knee due to Agent 
Orange exposure.  Subsequently he was scheduled for an Agent 
Orange examination.  He failed to report for the evaluation.  
In June 1996 the RO denied service connection for a skin 
condition due to Agent Orange exposure.  The appellant was 
notified of that decision and of his appellate rights.  He 
did not appeal this decision.  Accordingly, the June 1996 is 
final.  38 U.S.C.A. § 7105(c).

However, the appellant may reopen his claims by submitting 
new and material evidence.  38 U.S.C.A. § 5008 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

In a December 1997 statement from the appellant's girlfriend, 
she noted that the appellant has such chemical intolerance 
that exposure to her cologne will sting his eyes or burn his 
skin.  She noted that she is unable to utilize cleaning 
agents or smoke.  The appellant's skin will reportedly break 
out into huge red blotches almost immediately.  

The appellant underwent VA dermatological examination in 
February 1998.  The appellant reported that he was exposed to 
Agent Orange while stationed in Vietnam.  He presented with 
complaints of rash since service.  The skin rash was noted to 
involve his face, back, and shoulders, and was described as 
manifested by an occasional burning sensation, and itching.  
The facial rash was noted to cause his skin to peel.  It was 
also noted that the appellant had developed a rash involving 
the toes of both feet, which had its onset a few years 
earlier.  The appellant reported that he had never consulted 
a physician for treatment for his skin condition.  Physical 
examination showed an erythematous papulosquamous dermatitis 
of the face, particularly involving the forehead and malar 
areas.  There were no pustules, cysts, or comedones detected.  
It was noted that the appellant did not have chloracne.  It 
was the examiner's opinion that the appellant's skin 
condition was suggestive of acne rosacea.  It was noted that 
the surface of the appellant's nose exhibited an orange peel 
appearance, which was consistent with acne rosacea.  
Evaluation of the back and shoulders showed no evidence of 
any dermatological abnormalities.  The examiner indicated 
that examination showed interdigital maceration bilaterally, 
which was consistent with tinea pedis.  In his assessment, 
the examiner indicated that examination was significant for 
findings of definite tinea pedis, and acne rosacea.  It was 
noted that the appellant's facial rash was disfiguring in 
nature.  It was further noted that there was no indication 
from examination that the appellant had seborrheic 
dermatitis.  The diagnostic impression was acne rosacea, 
disfiguring, and bilateral tinea pedis.  It was noted that 
chloracne was not found on examination.  The appellant was 
referred to the dermatology clinic for an evaluation and 
opinion.

During consultation evaluation in late February 1998, the 
appellant reported a history of rashes on his face with 
flushing, blushing, and intermittent pustules.  He also 
reported "bad" tinea pedis.  Physical examination showed 
multiple erythematous papules and pustules.  Evaluation of 
the feet showed toe web maceration on three toe webs.  An 
assessment of acne rosacea, and tinea pedis was indicated.  

During a November 1998 hearing, the appellant testified that 
he has developed rashes over his body due to his exposure to 
Agent Orange.  He also reported that he lacks hair growth 
below the calves, which he attributes to his walking in 
streams in areas sprayed with herbicide agents.  It was the 
appellant's opinion that his skin disorder has not been 
thoroughly evaluated by VA physicians, because of the cursory 
nature of the examinations he received.

Received into evidence was a statement from the appellant's 
girlfriend, which indicated that the appellant's chemical 
sensitivity had been exacerbated to such  an extent that 
ordinary cleaning products and toothpaste would cause his 
eyes to burn and water, and cause him to experience 
occasional nausea and vomiting.  She noted that his exposure 
to certain agents also caused the appellant to become 
irritable. 

A clinical report, dated in June 1999, indicated that the 
appellant was seen for dermatological follow-up evaluation.  
On examination, the examiner observed that the appellant had 
moderately severe erythema, papules, pustules, and 
tangiectasia on the central portion of his face.  There were 
massive scabs in the toe webs.  A clinical assessment of 
rosacea, and tinea pedis was noted.

A September 1999 clinical report indicated that the appellant 
was seen for follow-up evaluation.  It was noted that the 
appellant's history was significant for a 30 year history of 
rosacea, and onychomycosis.  Examination showed erythema and 
erythematous papules on the appellant's checks and nose.  An 
assessment of rosacea and onychomycosis was noted.


Analysis

The appellant questioned the adequacy of the VA examinations 
of his skin.  The appellant's assertion as a lay person that 
medical examinations were haphazard or inadequate has no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds no competent evidence that the 
recent VA medical examination in February 1998 was not 
properly conducted.  

Thus, the Board is satisfied that all available pertinent 
evidence is of record and the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.  Public Law No. 106-398.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated during service or that the disease 
or disorder is otherwise attributable to service.  See 38 
U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease was 
incurred during service. 38 C.F.R. § 3.303(d) (1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  

The specified diseases are chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue carcinoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 U.S.C.A. § 
1116(2)(C) (West 1991) (providing that chloracne must have 
become manifested to a degree of 10 percent or more within 
one year after the last date on which the veteran performed 
active service in the Republic of Vietnam during the 
requisite period).

Further, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Although this holding pertained to compensation due to 
exposure to ionizing radiation, the Board has determined that 
this judicial construction is equally applicable when the 
issue involves compensation due to exposure to Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 505 
(1992)).

The evidence received since the June 1996 decision includes 
VA treatment records and medical examination reports that 
were not on file at the time the RO considered this case in 
June 1996.  These records show the presence of skin disorders 
many years after service.  However, skin disorders had been 
previously clinically confirmed at the time of the June 1996 
rating action.  There is no evidence of chloracne or other 
acneform disease consistent with chloracne.  This evidence is 
cumulative in nature.  Likewise the lay testimony and written 
statements by the appellant and his friend, which describe 
the symptoms of skin problems are also cumulative in nature. 

Accordingly, it is the Board's judgment that the evidence 
received since the June 1996 decision is not new and material 
and the appellant's claim has not been reopened.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 

New and material evidence not having been presented, the 
claim for service connection for a skin disorder is denied.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 20 -


- 1 -


